Citation Nr: 0825889	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  07-01 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  






ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1959 
to September 1963.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  


FINDING OF FACT

The veteran's bilateral hearing loss was not caused or made 
chronically worse by his active military service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in August 
2005, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO issued that August 2005 VCAA notice letter prior to 
initially adjudicating the veteran's claim in March 2006, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  

Also, about a week later in March 2006, so just after 
initially adjudicating the claim, the RO sent the veteran 
another VCAA letter - this time informing him of the 
downstream disability rating and effective date elements of 
his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  And of equal or even greater significance, the 
RO has since gone back and readjudicated his claim in the 
December 2006 statement of the case (SOC) in light of the 
additional evidence received after the initial adjudication 
and in response to that additional VCAA notice.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that if the VCAA notice provided prior to the 
initial adjudication was inadequate/incomplete, this timing 
error can be effectively "cured" by providing any necessary 
VCAA notice and then going back and readjudicating the claim 
- such as in a SOC or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
veteran is given an opportunity to participate effectively in 
the adjudication of the claim.

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), private medical records, and 
VA medical records - including the report of his VA 
compensation examination.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Whether the Veteran is Entitled to Service Connection for 
Bilateral Hearing Loss

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is competent evidence confirming the 
veteran has a current disability from the condition claimed.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm 
the veteran has it).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But 
for the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.



The veteran has a diagnosis of bilateral hearing loss that 
satisfies these threshold minimum requirements of § 3.385 to 
be considered a disability by VA standards.  Consequently, 
the determinative issue is whether his bilateral hearing loss 
disability is somehow attributable to his military service - 
and, in particular, to acoustic trauma from excessive noise 
exposure.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although, as mentioned, a 
hearing loss disability by these standards of 38 C.F.R. § 
3.385 must be currently present, and service connection is 
possible if the current hearing loss disability can be 
adequately linked to service.  Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The veteran's SMRs are unremarkable for any complaints, 
diagnosis of, or treatment for hearing loss.  And while the 
records concerning his service show his military occupational 
specialty (MOS) required him to be in close proximity to 
aircraft, his separation physical hearing test revealed he 
had normal hearing, according to the VA examiner who reviewed 
the veteran's claims file in January 2006.

The first indication of the veteran's hearing loss was in 
September 2001, keeping in mind that his military service had 
ended many years (indeed decades) prior to that, in September 
1963.  The lapse of so many years between his separation from 
service and the first documented manifestation of this 
claimed disorder is a factor for consideration in deciding 
his service-connection claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

As already alluded to, the veteran had a VA examination in 
January 2006.  He reported that he had difficulty hearing 
soft speech, the television, and people on the telephone when 
background noise was present.  He also reported military 
noise exposure and some civilian noise exposure from riding a 
small motorcycle for two years.  The VA examiner administered 
a hearing test and, based on the results, diagnosed mild-to-
moderately severe sensory hearing loss in the right ear and 
mild-to-moderate sensory hearing loss in the left year (so 
bilateral).  The VA also indicated the veteran was a 
candidate for hearing aides.  And in assessing the etiology 
(i.e., cause) of the veteran's bilateral sensorineural 
hearing loss, the VA examiner reviewed the veteran's claims 
file for the pertinent medical and other history and pointed 
out the veteran passed a whispered voice test in August 1959, 
when he entered service.  The VA examiner further indicated 
the veteran's separation examination also showed he had 
normal hearing in both ears.  Therefore, the VA examiner 
concluded that "it is not likely that the veteran's hearing 
loss is a result of his military noise exposure."  

This January 2006 VA examiner's opinion, clearly unfavorable, 
is entitled to a lot of probative weight because it was based 
on an independent review of the relevant medical and other 
history and the results of an objective clinical evaluation.  
It therefore has the proper factual foundation.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. 
App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 233 
(1993).



In May 2005, so prior to that VA compensation examination, 
the veteran had submitted a statement from J. L., who served 
with the veteran.  J. L. described military noise exposure 
and stated the veteran's hearing loss began between five and 
20 years after he left service.  This statement provides some 
evidence in support of the veteran's claim, insofar as 
indicating he may have begun having problems with his hearing 
as soon as five years after being exposed to loud noise 
during his military service.  However, this lay buddy 
statement is not more probative than the VA examiner's 
opinion to the contrary since only the VA examiner has the 
technical expertise required to determine the actual cause of 
the veteran's bilateral hearing loss - and, again, 
especially insofar as whether it is attributable to 
noise exposure he experienced while in the military.  This is 
a medical, not lay, determination.  38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

The veteran points out that J. L.'s claim for service 
connection was granted, unlike his, although they both 
experienced the same type of noise exposure in the military.  
But the decision on J. L.'s claim does not affect the outcome 
in this case.  

In order to grant the veteran's claim, there must be medical 
nexus evidence etiologically linking his current bilateral 
sensorineural hearing loss to excessive noise exposure 
coincident with his military service.  Absent this necessary 
causal link, the claim must be denied.  So for these reasons 
and bases, the preponderance of the evidence is against the 
veteran's claim - in turn meaning there is no reasonable 
doubt to resolve in his favor and his claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


